Exhibit10.55        

FOURTH AMENDMENT
TO
REFINED PRODUCTS PURCHASE AGREEMENT


THIS FOURTH AMENDMENT TO REFINED PRODUCTS PURCHASE AGREEMENT (this “Amendment”)
is entered into as of the 27th day of February, 2014 to be effective as of
January 1, 2014 (the “Effective Date”) by and between SINCLAIR OIL CORPORATION,
a Wyoming corporation, (together with its successors and/or assigns,
“Sinclair”), as successor in interest to Sinclair Tulsa Refining Company, and
HOLLYFRONTIER REFINING & MARKETING LLC, a Delaware limited liability company
(formerly known as Holly Refining & Marketing Company LLC) (together with its
successors and/or assigns, “HFRM”). Each of HFRM and Sinclair are individually
referred to as a “Party” and collectively as the “Parties.”
RECITALS:


A.Sinclair and HFRM are parties to that certain Refined Products Purchase
Agreement dated as of December 1, 2009, as amended as of May 17, 2010, January
1, 2012, and May 2, 2012 (such agreement, with all exhibits and attachments, as
amended, the “Products Purchase Agreement”), pursuant to which HFRM agreed to
sell, and Sinclair agreed to purchase, certain Products, as therein defined.
Capitalized terms not otherwise defined in this Amendment shall have the meaning
ascribed to such terms in the Products Purchase Agreement.
B.The Parties desire to reconcile the number of RINs (as defined in the Products
Purchase Agreement) to which HFRM is entitled for 2013, and to modify the manner
in which RINs are allocated beginning on January 1, 2014, as more fully set
forth herein.


AGREEMENT:
NOW, THEREFORE, in consideration of the agreements and covenants set forth in
this Amendment, and for other good and valuable consideration, the receipt,
adequacy, and legal sufficiency of which are hereby acknowledged, the Parties
hereby amend the Products Purchase Agreement and agree as follows:


1.Incorporation of Recitals. The recitals for this Amendment are fully
incorporated herein by the reference thereto with the same force and effect as
though recited herein.


2.Reconciliation of Pre-2014 RINs. Concurrently with the execution of this
Agreement, Sinclair shall transfer 5,590,220 E13 or E14 RINs to HFRM through the
EPA Moderated Transaction System (“EMTS”), which RINs shall have been generated
in accordance with applicable regulations under 40 CFR Part 80, Subpart M,
Renewable Fuel Standard. The Parties agree that the transfer of the foregoing
RINs will satisfy any obligation of the Parties for the transfer of RINs under
Article X of the Agreement for all periods prior to January 1, 2014.


3.Allocation of 2014 RINs and 2014 RINs Pool. The following is added as a new
Section 10.4 to the Products Purchase Agreement:


10.4. Allocation of RINs for Calendar Year 2014; 2014 RINs Pool. Notwithstanding
anything in this Article X to the contrary, with respect to any RINs generated
on or after January 1,

1





--------------------------------------------------------------------------------



2014 at the Tulsa Refinery (including the Tulsa Rack) or by Sinclair using
Product purchased pursuant to this Agreement, the following provisions shall
apply:
(a)    Holly shall be entitled to receive fifty percent (50%) of all RINs on all
Products Sinclair purchases in bulk hereunder and thereafter blends, multiplied
by sixty-seven percent (67%) (the “2014 RINs”).


(b)    Holly shall separately track on a calendar month average basis (as
delivered) the value of the 2014 RINs transferred to HFRM pursuant to Section
10.4(a) (the “2014 RIN Pool”). For the purposes hereof, the “value of the 2014
RINs” shall be the product of (i) the number of 2014 RINs added to the 2014 RIN
Pool during a calendar month, multiplied by (ii) the average of the low and high
posting for “OPIS U.S. RIN Values (cts/gal), Corn Ethanol” reported for each day
during such calendar month for 2014 RINs, as set forth in the OPIS Spots Report.


(c)    If Sinclair and Holly either (i) enter into an amendment to this
Agreement, or (ii) enter into a separate agreement for the supply of gasoline to
Sinclair in the central Oklahoma market, which in either case provides for a
volume of supply of least 10,000 barrels per day of gasoline for Sinclair’s
central Oklahoma market for at least three (3) years beyond the current
expiration date of this Agreement, then the amount to be paid by Sinclair during
such extended Term (or under such new agreement) for such gasoline shall be
subject to a monthly credit equal to $0.0050 (50 points) per gallon on all
gasoline volumes delivered to Sinclair in the Magellan Central Pipeline System
during such month in excess of 10,000 bpd, until either the extended Term (or
new agreement expires or is terminated) or the dollar value of the 2014 RIN Pool
is exhausted, whichever comes first.
4.Omnibus Amendment. Any and all other terms and provisions of the Products
Purchase Agreement are hereby amended and modified wherever necessary, and even
though not specifically addressed herein, so as to conform to the amendments set
forth in the preceding Sections hereof. Except as expressly modified and amended
hereby, all other terms and conditions of the Product Purchase Agreement shall
continue in full force and effect.
5.Counterparts. This Amendment may be executed in counterparts each of which
shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile or electronic mail shall be equally as effective as a
manually executed counterpart.
6.Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the parties hereto and their respective successors
and/or assigns.
7.Entire Agreement. This Amendment contains the entire agreement between the
parties hereto as to the subject matter hereof. To the extent of any conflict
between the provisions of this Amendment and the provisions of the Products
Purchase Agreement, the provisions of this Amendment shall control.


[THE REST OF THIS PAGE LEFT BLANK INTENTIONALLY]

2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the
respective dates set forth below, to be effective as of the Effective Date.


HOLLYFRONTIER REFINING & MARKETING COMPANY LLC


By: /s/ Mark A. Plake                
Name: Mark A. Plake                
Title: Vice President                


SINCLAIR OIL CORPORATION


By: /s/ Jack L. Barger                
Name: Jack L. Barger                
Title: Vice President                




CONSENT OF GUARANTORS


The undersigned hereby consent to the foregoing Amendment and agrees to be bound
by the provisions thereof.




HOLLYFRONTIER CORPORATION




By: /s/ Michael C. Jennings            
Name: Michael C. Jennings            
Title: President/CEO                
        
    


THE SINCLAIR COMPANIES    


By: /s/ Ross Matthews                
Name: Ross Matthews                
Title: COO                    
        


    


 









3



